140 S.W.3d 618 (2004)
STATE of Missouri, Respondent,
v.
Daniel O. JONES, Appellant.
No. WD 61997.
Missouri Court of Appeals, Western District.
August 10, 2004.
Wendell G. Jaco, Kansas City, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Deborah Daniels, Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., HAROLD L. LOWENSTEIN and RONALD R. HOLLIGER, JJ.

ORDER
PER CURIAM.
Mr. Daniel O. Jones appeals from his convictions for first-degree murder and armed criminal action. We affirm.
A memorandum setting forth the rationale for our decision has been furnished to the parties. Rule 30.25(b).